Wilson, Chief Justice, delivered the opinion of the Court: The record in this case shows, that upon the first appearance of the defendant, by his counsel, in the Court below, he moved the Court to quash the summons, upon several grounds, one of which was, that the summons was not issued under the seal of the Court. This motion the Court overruled, and the defendant making no further defence, judgment by default was rendered against him. The statute authorizing a summons to issue in a case like the present is explicit, as to the manner of its authentication. It declares in express terms, that it shall be under the seal of the Court; and as the defendant did not by his appearance or otherwise, dispense with this requisite of the statute, and the defect appearing upon the face of the process, the Court should have sustained the motion and quashed the summons. The judgment of the Court below, is therefore reversed with costs. Judgment reversed. Note. See Hannum v. Thompson, Ante 238; Easton et al. v. Altum, Ante 250; Pearce et al. v. Swan, Ante 266.